Citation Nr: 0202403	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  01-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for decreased visual 
acuity of the right eye.

2.  Evaluation of corneal scar of the left eye with decreased 
visual acuity, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.  The Department of Veterans Affairs (VA) 
Regional Office (RO) granted service connection for corneal 
scar of the left eye with decreased visual acuity and 
assigned it a 10 percent rating and denied service connection 
for decreased visual acuity of the right eye in February 
2001.  

The RO construed the veteran's March 2001 communication as a 
notice of disagreement with its March 2001 determination that 
$101 monthly was the correct amount of compensation for him 
to receive based on a 10 percent service-connected rating.  
After the RO issued him a statement of the case on that 
matter, he did not file a substantive appeal.  Accordingly, 
the Board has no jurisdiction over the matter.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2001).  This matter was 
clarified at the hearing before the undersigned at the Board 
in November 2001.


FINDINGS OF FACT

1.  The evidence of record does not show a right eye 
disability due to disease or injury or a nexus between his 
current right eye decreased visual acuity and an in-service 
disease or injury.

2.  Evidence of any relationship between decreased visual 
acuity of the right eye and his service-connected corneal 
scar of the left eye with decreased visual acuity has not 
been presented.  

2.  The veteran's best correction by glasses for his left eye 
is not worse than 20/100.  The right eye is not service-
connected.  Blindness is not demonstrated.


CONCLUSIONS OF LAW

1.  Decreased visual acuity of the right eye was not incurred 
or aggravated in service or proximately due to or the result 
of the veteran's service-connected corneal scar of the left 
eye with decreased visual acuity.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for corneal scar of the left eye with decreased visual acuity 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.383, 4.7, 4.75, 4.84, 4.84a Diagnostic Code 
6079 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and VA has made reasonable attempts to obtain all 
such necessary treatment records.  All pertinent identified 
existing obtainable evidence necessary for the determination 
of the claim appears to be of record, and he has been advised 
as recently as the November 2001 hearing before the 
undersigned that he has the right to submit additional 
evidence.  

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  One of those communications occurred during 
the hearing before the undersigned in November 2001, at which 
time the veteran was advised that he had 30 days to submit 
additional medical evidence.  On the matter of service 
connection, this was to include any medical opinion 
pertaining to direct or secondary service connection of the 
right eye decreased visual acuity.  In this case, the Board 
finds that VA has complied with 38 C.F.R. § 3.103, 
38 C.F.R. § 3.159 as amended [see 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001)], and the duty to assist and the duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, by its own acknowledgment 
in its February 2001 rating decision, it adjudicated the 
veteran's claims in light of the VCAA in February 2001.  
Moreover, the RO's actions comply with the amendments to 
38 C.F.R. §§ 3.159 and 3.326(a).  VA's duties have been 
fulfilled.  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument.  

Factual background

The veteran's service medical records reveal that he received 
treatment for left eye photophobia in September 1969.  No 
foreign body was seen.  The diagnosis was possible corneal 
abrasion.  There may have been a scar or an ulcer.  The next 
day he had no photophobia and no complaints.  

An October 1971 service medical record reveals treatment for 
a left upper eye lid problem.  

On service discharge examination in September 1972, the 
veteran's eyes were normal and his uncorrected near and 
distant visual acuity was 20/20 left and 20/20 right.  His 
fields of vision were normal, as were intraocular tensions.  
He denied significant medical history.

In a May 2000 VA Form 21-526, the veteran claimed that 
aircraft cleaning fluid was accidentally spilled into his 
eyes while he was cleaning pavement at an air base in 
Germany.  

A July 2000 private medical record indicates that the veteran 
reported getting aircraft cleaner in his eyes in the air 
force, and that he had "messed up eyes".  Clinically, the 
veteran had a left eye scar.  His left eye corrected visual 
acuity was 20/40 and his right eye corrected visual acuity 
was 20/25.  His effort was poor.  

A VA ophthalmology examination was conducted in January 2001.  
At the time, the veteran reported that aircraft cleaner had 
spilled into his eyes in 1969.  The ophthalmologist indicated 
that the claims folder contained evidence of a corneal 
abrasion in the left eye in 1969.  The veteran stated that 
his distant vision and reading vision were okay with 
prescription lenses.  He denied flashes, floaters, diplopia, 
and pain.  Clinically, his vision at distance with 
prescription lenses and dilation was 20/70 in the left eye 
and 20/50 in the right eye.  The ophthalmologist stated that 
the etiology of the decreased vision in the veteran's right 
eye was unknown.  Distant vision with correction was 20/100 
in each eye with just correction.

During the hearing which was held before the undersigned at 
the Board in November 2001, the veteran stated that he has to 
rest his left eye a lot of times, and that his right eye has 
to overcompensate for the left eye.  The left eye flares up 
and starts to get red on occasion and was treated in August 
2000 or August 2001.  He stated that the treatment report had 
not been submitted for VA review yet.  The veteran was 
provided an opportunity to submit additional medical evidence 
within 30 days, including that treatment record and including 
any reports from a professional which say that he has 
residuals of a splash in the right eye or a right eye problem 
due to overcompensating with it for the left eye.

In February 2002, the veteran waived RO consideration of 
additional evidence he submitted, namely an August 2001 
private medical record and a December 2001 letter from A.J.R.

The August 2001 private medical record indicates that the 
veteran woke up four days beforehand with his left eye closed 
shut and slightly swollen, and with a slight foreign body 
sensation.  Clinically, his visual acuity was 20/30 in the 
right eye and 20/40 in the left eye.  His left eye had a 
scar.  The diagnoses were resolving infection of the left 
eye, and that the left eye looked fine except for the old 
scar.  The veteran was noted to be a difficult person.

Analysis

Service connection 

The veteran had no right eye disease or injury in service 
according to the service medical records, and his right eye 
was normal and his right eye visual acuity was 20/20 on 
service discharge examination in September 1972.  The 
veteran's right eye visual acuity has varied, and the VA 
ophthalmologist in January 2001 stated that the etiology of 
the decreased visual acuity was unknown.  There is no medical 
evidence of record showing that it was due to in-service 
disease or injury or that there is any relationship to his 
service-connected corneal scar of the left eye with decreased 
visual acuity.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the veteran was given an opportunity, 
during the course of his claim, to submit evidence to support 
it, and that there is no competent medical evidence of record 
indicating that his right eye decreased acuity is either due 
to in-service disease or injury or proximately due to or the 
result of his service-connected corneal scar of the left eye 
with decreased visual acuity.  The VA ophthalmology 
examination report indicates that it is of unknown etiology.  
While the veteran has alleged and testified that it was due 
to being splashed in the eye with a chemical in service, 
since he is a layperson, his opinion on this matter, which is 
one which requires medical expertise, is not competent.  
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  In 
addition, the assertion of a relationship to the service-
connected eye is not competent.

The veteran is competent to report that he was splashed in 
the eye during service.  However, there is no competent 
evidence that his decrease in visual acuity has any 
relationship to incidents in service or his service connected 
disability.  More specifically, no examiner has attributed 
the decrease in visual acuity to any disease or injury at 
all.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  In light of the above, 
the claim is denied.  

Lastly, there is a lay statement from AR.  The informant 
remembered the veteran complaining about his "eye" during 
service, but he did not know the details of the injury.  The 
statement is not material.  The document does not address the 
left eye or the right eye and provides no detail, other than 
the veteran's complaint.

Left eye evaluation

Pertinent law and regulations

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

At issue is the RO's determination on the veteran's original 
compensation claim that the disability at issue is no more 
than 10 percent disabling.  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, in a situation where he filed 
his claim more than a year after service discharge.  The 
evidence is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time during the rating period 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Analysis

The Board concludes that the left eye disability has not 
significantly changed during the claim period and a uniform 
evaluation is appropriate for it.

Ratings for visual impairment are to be made based on the 
best distant vision obtainable after best correction by 
glasses.  38 C.F.R. § 4.75.  

In this case, the best left eye distant vision obtainable 
after best correction by glasses for the veteran is 20/40, 
and for his right eye, it is 20/25, as reflected by the 
private examination report from July 2000.  Other testing 
disclosed acuity in the left eye of 20/70 and 20/100.  
Regardless of the tested acuity, the result is the same.  His 
visual acuity, in a single service-connected eye, warrants no 
more than a 10 percent evaluation.  38 C.F.R. § 4.14, Part 4, 
Code 6079 (2001).  There is no competent evidence that he has 
acuity approaching 20/200 in the sole service-connected eye.  
38 C.F.R. Part 4, Code 6077 (2001).

The veteran stated in a January 2001 statement in support of 
claim that he has left eye pain, and he stated in his July 
2001 VA Form 9 that he has excruciating and relentless pain 
in his left eye.  Furthermore, during his hearing before the 
undersigned in November 2001, he testified that he constantly 
had to rest his left eye.  He did not report using any 
medication for it when asked if he did.  The Board notes that 
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2001) indicates that 
pain, rest requirements, and episodic incapacity are to be 
compensated.  Moreover, the Board notes that the RO provided 
the veteran with the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6009 in its June 2001 statement of the case.  
However, there is no evidence that the eye injury is 
unhealed.  See eye, injury of, unhealed, Part 4, Code 6009.  
There is no indication of active pathology.  Rather, there is 
evidence of a scar.  Although the veteran has complained of 
incapacitation, pain and rest requirements, his assertions 
are unsupported by either the VA or the private medical 
records.  Rather, when examined in 2001 by VA, he denied 
pain.  Based on the entire record, the Board accords the 
testimony and lay statements relating to pain, incapacitation 
and rest little probative value.  Clearly, the most probative 
evidence consists of the VA and private medical records which 
were prepared by skilled, neutral individuals.  

The Board notes that the August 2001 private treatment record 
includes a notation of a resolving infection (or 
inflammation).  However, the examiner determined that the 
left eye actually looked fine except for the scar and the 
difficulty he had with the appellant was noted in two 
locations.  Similarly, the objective findings were normal, 
except for the scar.  The Board concludes that the 
determination that the eye looked fine to be the most 
probative evidence and that there is no active pathology 
associated with the scar.

Next, review of the record does not reveal that the RO 
expressly considered referral of the left eye claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001) in the first 
instance.  

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has been no 
reported time lost from work and that there have been no 
reported hospitalizations due to the left eye problem at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

In light of the above, no more than a 10 percent rating is 
warranted.  See 38 C.F.R. §§ 3.383 and 4.84a, Diagnostic Code 
6079.

As the preponderance of the evidence is against a left eye 
disability rating higher than that indicated above, the 
benefit of the doubt doctrine is not applicable, and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The degree of disability 
present more nearly approximates the criteria for a 10 
percent rating than the criteria for any higher ratings.  
Accordingly, 38 C.F.R. § 4.7 (2001) (provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned) is not for favorable application.



ORDER

Service connection for decreased visual acuity of the right 
eye is denied.  An evaluation in excess of 10 percent for 
corneal scar of the left eye with decreased visual acuity is 
denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

